 


 HR 4032 ENR: Gila River Indian Community Federal Rights-of-Way, Easements and Boundary Clarification Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4032 
 
AN ACT 
To confirm undocumented Federal rights-of-way or easements on the Gila River Indian Reservation, clarify the northern boundary of the Gila River Indian Community’s Reservation, to take certain land located in Maricopa County and Pinal County, Arizona, into trust for the benefit of the Gila River Indian Community, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gila River Indian Community Federal Rights-of-Way, Easements and Boundary Clarification Act.  2.PurposesThe purposes of this Act are to— 
(1)establish, ratify, document, and confirm the Federal electrical, irrigation, and road rights-of-way and easements that exist within the exterior boundaries of the Reservation as of the date of the enactment of this Act;  (2)establish a fixed location of the northern boundary of the Reservation and to provide for the Secretary of the Interior to ensure that the northern boundary is resurveyed and marked in conformance with the public system of surveys;  
(3)authorize and direct the Secretary to place certain lands into trust for the benefit of the Community;  (4)substitute the benefits provided under this Act to the Community, its members and allottees for any claims that the Community, its members and allottees may have had in connection with alleged failures relating to the northern boundary of the Reservation and the documentation and management of Federal rights-of-way on the Reservation; and  
(5)authorize the funds necessary for the United States to meet the obligations under this Act.  3.DefinitionsIn this Act: 
(1)AllotteeThe term allottee means a person who holds a beneficial real property interest in an Indian allotment that is— (A)located within the exterior boundaries of the Reservation; and  
(B)held in trust by the United States.  (2)CommunityThe term Community means the Gila River Indian Community, a government composed of members of the Pima Tribe and the Maricopa Tribe and organized under section 16 of the Act of June 18, 1934 (25 U.S.C. 5123).  
(3)Disputed areaThe term Disputed Area means the land north of the Harrington Survey line and south of the middle of the Salt River (as it currently flows).  (4)Executive orderThe term Executive Order means the Executive order executed by President R.B. Hayes on June 14, 1879.  
(5)Federal and Tribal facilitiesThe term Federal and Tribal Facilities means any and all structures, improvements, and appurtenances associated with roadways, canals, power lines, and other projects constructed for the benefit of the Community and its members. Thus, Federal and Tribal Facilities refers to— (A)Indian Reservation Road (IRR) transportation facilities, including public roads, bridges, drainage structures, culverts, ferry routes, marine terminals, transit facilities, boardwalks, pedestrian paths, trails, and their appurtenances, and other transportation facilities, as designated by the Community and the Secretary and defined in section 170.5 of title 25, Code of Federal Regulations;  
(B)Federal irrigation facilities included in the San Carlos Irrigation Project, the irrigation project authorized under the Act of June 7, 1924 (43 Stat. 475), including all structures and appurtenant works within the San Carlos Irrigation Project for the delivery, diversion, and storage of irrigation water, as defined in section 171.100 of title 25, Code of Federal Regulations; and  (C)Federal electric distribution facilities included in the San Carlos Irrigation Project—Electric Services, including all structures and appurtenant works for the delivery of electric power on the Reservation that are part of that project.  
(6)Lower sonoran landsThe term Lower Sonoran Lands means the approximately 3,400 acres of land— (A)owned by the United States and administered by the Secretary through the Bureau of Land Management that have been identified and designated for disposal by the Bureau of Land Management under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) in the Lower Sonoran Resource Management Plan (September 2012);  
(B)located in Sections 1, 2, 3, 11, and 12, Township 2 South, Range 1 West, contiguous to the northwest boundary of the Community’s existing Reservation; and portions of Sections 16 and 17, Township 5 South, Range 5 East, contiguous to the southern boundary of the Community’s existing Reservation; and  (C)that the Community shall acquire pursuant to the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).  
(7)Harrington surveyThe term Harrington Survey means the Dependent Resurvey of a Portion of Township 1 North, Range 1 East, Gila and Salt River Meridian, Arizona, Gila River Indian Reservation, conducted by Guy P. Harrington, as shown on the plat and described in the field notes at Book 3384, approved September 2, 1920, and officially filed on November 3, 1920, on file with the Bureau of Land Management.  (8)ReservationThe term Reservation means the land located within the exterior boundaries of the reservation created under sections 3 and 4 of the Act of February 28, 1859 (11 Stat. 401, chapter LXVI), and Executive orders of August 31, 1876, June 14, 1879, May 5, 1882, November 15, 1883, July 31, 1911, June 2, 1913, August 27, 1914, and July 19, 1915, and any other lands placed in trust for the benefit of the Community.  
(9)Row, easements, and Federal and Tribal facilities mapThe term ROW, Easements, and Federal and Tribal Facilities Map means the map depicting the Federal rights-of-way, easements, and Federal and Tribal facilities that exist within the exterior boundaries of the Reservation on the date of enactment of this Act, which map is submitted to Congress as part of the Congressional record accompanying this Act.  (10)SecretaryThe term Secretary means the Secretary of the Interior.  
4.Land into trust for benefit of the community 
(a)In generalThe Secretary shall take the Lower Sonoran Lands into trust for the benefit of the Community, after the Community— (1)conveys to the Secretary all right, title, and interest of the Community in and to the Lower Sonoran Lands;  
(2)submits to the Secretary a request to take the Lower Sonoran Lands into trust for the benefit of the Community;  (3)conducts a survey (to the satisfaction of the Secretary) to determine the exact acreage and legal description of the Lower Sonoran Lands, if the Secretary determines a survey is necessary; and  
(4)pays all costs of any survey conducted under paragraph (3).  (b)Availability of lower sonoran lands mapNot later than 180 days after the Lower Sonoran Lands are taken into trust under subsection (a), the map shall be on file and available for public inspection in the appropriate offices of the Secretary.  
(c)Lands taken into trust as part of reservationAfter the date on which the Lower Sonoran Lands are taken into trust under subsection (a), those lands shall be treated as part of the Reservation.  (d)GamingClass II and class III gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) shall not be allowed at any time on the land taken into trust under subsection (a).  
(e)DescriptionNot later than 180 days after the date of enactment of this Act, the Secretary shall cause the full metes-and-bounds description of the Lower Sonoran Lands to be published in the Federal Register. The description shall, on publication, constitute the official description of the Lower Sonoran Lands.  5.Establishment of fixed northern boundary (a)In generalThe Northern boundary of the Reservation created by the Executive Order is hereby modified in accordance with this section and shall be fixed, permanent, and not ambulatory.  
(b)Modification of north boundaryThat portion of the Reservation boundary created by the Executive Order as along the middle of the Salt River shall be modified to be a fixed and permanent boundary as established by the Harrington Survey of the north boundary of the Reservation, as shown on the plat and described in the field notes.  (c)Resurvey and markingSubject to available appropriations, the Secretary shall ensure that the modified Reservation boundary as described in subsection (b) is surveyed and clearly marked in conformance with the public system of surveys.  
(d)EffectThe Reservation boundary as modified and resurveyed by subsections (b) and (c) shall become the north boundary of the Reservation in all respects and upon all the same terms as if such lands had been included in the Executive Order. No other portion of the Reservation boundary shall be affected by this Act except as specifically set forth in this Act.  (e)PublicationThe Secretary shall publish in the Federal Register this modification and the resurvey of the Community’s reservation boundary, as set forth in subsections (b) and (c), which shall constitute the fixed northern boundary of the Reservation.  
6.Satisfaction and substitution of claims 
(a)Intent of congressIt is the intent of Congress to provide to the Community, its members, and allottees benefits that are equivalent to or exceed the claims the Community, its members, and allottees may possess as of the date of the enactment of this Act, taking into consideration— (1)the potential risks, cost, and time delay associated with litigation;  
(2)the cultural and historic significance of the Lower Sonoran Lands to the Community, its members, and allottees;  (3)the benefit to the Community, its members, and allottees associated with having a fixed northern boundary of the Reservation;  
(4)the benefits that will accrue to the Community, its members, and allottees resulting from the legal confirmation of Federal electrical, irrigation, and road rights-of-way as provided under this Act; and  (5)the availability of appropriations under this Act.  
(b)In generalThe benefits realized by the Community, its members, and allottees under this Act shall be in complete replacement of and substitution for, and full satisfaction of all claims that the Community, its members, and allottees may have had against the United States— (1)relating to the United States alleged failure to legally establish and document Federal rights-of-way on the Reservation through the date of enactment of this Act; and  
(2)for the United States alleged failure to establish, maintain and defend the Community’s northern boundary of the Reservation through the date of the enactment of this Act.  (c)Effective dateThis section shall become effective on the later of the date on which the Secretary— 
(1)publishes in the Federal Register the notice required under section 4(e);  (2)publishes in the Federal Register the notice required under section 5(e); and  
(3)completes the surveys for the Federal rights-of-way required under this Act.  7.Federal Rights-of-way (a)Established, ratified, and confirmedAll of the rights-of-way depicted in the ROW, Easements, and Federal and Tribal Facilities Map accompanying this Act are hereby established, ratified, and confirmed. The specific position and dimensions of such rights-of-way are to be determined following a survey conducted in accordance with section 8.  
(b)RecordationAll of the rights-of-way established, ratified, and confirmed in subsection (a) shall be recorded with the Land Titles and Records Office following each survey conducted in accordance with section 8.  (c)Grantee or applicantThe Federal Government shall be considered the grantee or applicant for any and all rights-of-way established pursuant to this Act.  
(d)CancellationAny rights-of-way established by this Act may be cancelled pursuant to sections 404–409 of title 25, Federal Code of Regulations, or upon written request by the Community to the Secretary to remove the rights-of-way from the ROW, Easements, and Federal and Tribal Facilities Map subject to otherwise applicable law regarding rights-of-way on the Reservation. Any request for cancellation action by the Community shall be formally documented by tribal resolution.  (e)Other interests in landNotwithstanding any law, the granting of any rights-of-way or easement other than those depicted in the ROW, Easements, and Federal and Tribal Facilities Map accompanying this Act, or any future additions, expansions or modifications of any of the rights-of-way or easement established, ratified, and confirmed in subsection (a), may only be done in accordance with all applicable laws and regulations. All other rights-of-ways or easements on the Reservation shall be valid only to the extent that they have been established in accordance with applicable Federal statute and regulation specifically governing rights-of-ways or easements on Indian lands.  
8.Survey 
(a)Completion and publicationNot later than 6 years after the date of the enactment of this Act, the Bureau of Indian Affairs shall undertake and complete a survey of each of the Federal rights-of-way established under this Act. A retroactive grant of easement shall be required upon completion of each survey of each of the Federal rights-of-way established under this Act. The Bureau of Indian Affairs shall cause the surveys undertaken pursuant to this Act to be published in the Federal Register.  (b)ContractThe Bureau of Indian Affairs is authorized, subject to appropriations, to contract for the survey of all Federal rights-of-way established pursuant to this Act to the Community or a third party.  
(c)DeletionsUpon completion of the surveys authorized and undertaken pursuant to subsection (a), the Community and the Bureau of Indian Affairs may determine that anomalies exist with respect to certain Federal rights-of-way such that deletion of such Federal right-of-way from the ROW, Easements, and Federal and Tribal Facilities Map is appropriate and such Federal right-of-way may be removed from the ROW, Easements, and Federal Tribal Facilities Map.  9.Hunt highwayNothing in this Act shall establish, terminate, or otherwise impact any right-of-way or easement associated with Hunt Highway in Pinal County, Arizona, including the portion of Hunt Highway that traverses the Reservation.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
